Case 2:19-cv-12523-JMV-JAD Document 45 Filed 04/15/20 Page 1 of 2 PageID: 293




                     FLORIO ♦ KENNY ♦ RAVAL, L.L.P.
                              ATTORNEYS AT LAW
                                125 CHUBB AVENUE
                                     SUITE 310 N
                            LYNDHURST, NEW JERSEY 07071
                                PHONE: (201) 659-8011
                                  FAX: (201) 659-8511

E-MAIL: MAIN@FKRLAW.COM                              WEBSITE: WWW.FKRLAW.COM

EDWARD J. FLORIO                                               DAVID J. YANOTCHKO
BERNARD F. KENNY, JR.                                          CHRISTIAN M. HIBINSKI
NITA G. RAVAL                                                  ALEXANDER J. CORRADO
CHRISTOPHER K. HARRIOTT                                        EMILY M. MOWER
                                                               ________________________
COUNSEL                                                        *ADMITTED TO NJ & NY BAR
KEITH KANDEL^                                                  ^CERTIFIED AS A WORKERS’
MICHAEL T. WILKOS*                                             COMPENSATION ATTORNEY




                                     April 15, 2020

VIA ECOURTS ONLY
Honorable John Michael Vazquez, U.S.D.J.
United States District Court
District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

RE:    ANGEL ALFONSO et als. vs. FELIX ROQUE, et als.
       DOCKET NO.:    2:19-CV-12523
       OUR FILE NO.: 175.060

Dear Honorable Judge Vazquez:

     This office represents Third-Party Defendant, SAFETY SPECIALTY
INSURANCE COMPANY, (“SAFETY SPECIALTY”) in connection with the
above-referenced matter.

     As Your Honor is aware, Third-Party Defendant, SAFETY
SPECIALITY INSURANCE, filed a Motion to Dismiss the Third-Party
Complaint returnable on February 3, 2020.   The purpose of this
letter is to respectfully inquire if a decision has been made on
same.

       Thank you for your attention to this matter.




{00802359}
Case 2:19-cv-12523-JMV-JAD Document 45 Filed 04/15/20 Page 2 of 2 PageID: 294




                                   Respectfully Submitted,

                                   FLORIO KENNY RAVAL, L.L.P.

                                   /s/ Nita G. Raval
                                   NITA G. RAVAL, ESQ.
NGR/ap
cc: All Counsel of Record (via ecourts only)




                                {00802359}2
